Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00111-CR

                                   Claudia CORTEZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 446387
                   The Honorable Monica A. Gonzalez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 14, 2015.


                                            _____________________________
                                            Patricia O. Alvarez, Justice